DETAILED ACTION
This Final Office action is in response to Applicant’s Amendments filed on 05/27/2021.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 06/13/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “for mass transit” in lines 2, 4, 8-9, 12, and 16.  It is unclear to the examiner if these are the same mass transit or different based on the lack of antecedent basis.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0271552 to Choi et al. (“Choi”) in view of U.S. Pat. Pub. No. 2008/0195257 to Rauch (“Rauch”).
With regard to claims 1, 11, and 19, Choi discloses the claimed method in a control unit associated with a transit system, the method comprising: 
Receiving, by the control unit (see Fig. 3, network computing system 100 as control unit), sensor data from a plurality of sensors in the transit system for mass transit (see Fig. 3: 

    PNG
    media_image1.png
    459
    309
    media_image1.png
    Greyscale
; 
[0052-55], where requesting user sensor data is received, and further the sensor data of the passengers in the car and the driver of the car), wherein the control unit is electrically communicatively1 coupled with the sensors (see e.g. Fig. 3, where this sensor data is received at Network Computing System 100 (i.e. “control unit”); see [0009] and [0045] where the sensor data can be transmitted as wireless signal data), and wherein the sensor data include: 
a sensor-specific passenger data from each sensor in a first set of sensors in the plurality of sensors, wherein the sensor-specific passenger data defines one or more attributes of a user availing a transit service in the transit system for mass transit (see e.g. Fig. 3 – 317 “Sensor Data from Riders”; the examiner has interpreted the data of the Riders to be “sensor-specific passenger data”; see [0027] where the first set of sensors could be the “e.g., accelerometer and gyroscopic sensor data) from the IMU of the user device 195, [and thereby] track the passenger’s movement within the vehicle 194 to determine which seat the passenger 197 occupies.”; with regard to the “for mass transit” limitation, this is intended use, “for mass transit”, and the examiner further notes that the system in Choi is “for mass transit” in the sense that it is a system that coordinates multiple individuals in transit (i.e. mass transit) see where the vehicle picks up one group of people and then another group of people, sometimes concurrently), 
a sensor-specific vehicle data from each sensor in a second set of sensors in the plurality of sensors, wherein the sensor-specific vehicle data defines one or more attributes of a transit vehicle associated with the transit service for mass transit (see 
a sensor-specific station data from each sensor in a third set of sensors in the plurality of sensors, wherein the sensor specific station data defines one or more attributes of a transit station associated with the transit service for mass transit (see e.g. [0032] “that will cause the transport vehicle 194 to arrive at the pickup location [(i.e. sensor-specific station data defining one or more attributes of a transit station associated with the transit service)] such that an empty seat of the vehicle is curbside adjacent the upcoming passenger 197.  For one-way roads, the transport provider 193 can operate the vehicle 194 to ensure that the upcoming passenger 197 is picked up from the curbside so as to avoid forcing the upcoming passenger 197 to cross the road.  For two-way roads, the routing engine 150 can route the transport provider 193 in a manner that causes the transport vehicle 194 to arrive at the pickup location such that the upcoming passenger can enter the vehicle 194 from the curbside and with an empty seat adjacent to the upcoming passenger available.  At times, this may involve the vehicle 194 being routed such that the overall ETA and route length are slightly increased.”; see further [0009] where the control unit receives GPS location pings, wi-fi or other wireless signal sensor data for pickup drop off requests; the examiner has interpreted where the control unit receives a pickup request along with sensor data such as GPS location ping from the requesting user as “sensor-specific station data” as claimed, similar to a train service where user1 boards train and the train stops at various train stations to pick up and drop off various other users before user1 is dropped at destination; the claimed “third set of sensors” as “the sensor data can further include positioning system data (e.g., GPS location pings), Wi-Fi or other wireless signal data, and the like.” [0009]), and the transit station is stationary (The examiner has found the claimed “transit station” to be the location of destination/drop-off, where this could be for instance the GPS coordinates, or the actual spot of destination/drop-off.  The examiner finds this spot, i.e. location with GPS coordinates, to be “stationary” in that that location cannot move.  In other words, the actual location with GPS coordinates does not move.  See below where, additionally, Rauch teaches where the transit station is stationary); 
 	combining, by the control unit, received sensor-specific passenger data to generate a system-specific passenger data, received sensor-specific vehicle data to generate a system-specific vehicle data, and received sensor-specific station data to generate a system-specific station data (see e.g. [0055-57] where the system aggregates the available data; see [0031] where the passenger data is analyzed (how many), vehicle data (such as where are the passengers seated based on seat sensor data), which generates the current vehicle data for any given time; and receives transit sensor data such as which side of the street with the next pickup be on so that the passengers can be notified where to sit, move, or stay put); 
 	analyzing, by the control unit, the system-specific passenger data, the system-specific vehicle data, and the system-specific station data (see e.g. [0055-57] where the system analyzes the available data to make determinations; see [0031]); and 
 	performing, by the control unit, at least one of the following based on the analysis of the system-specific passenger data, the system-specific vehicle data, and the system-specific station data: 
 		facilitating management of passenger-handling capacity of at least one of the transit station and the transit vehicle, 
 		dynamically planning a trip for the user availing the transit service, 
 		facilitating detection of fraud for the transit service, and 
 		dynamically planning a route for the transit vehicle (see e.g. Fig. 3

    PNG
    media_image2.png
    89
    218
    media_image2.png
    Greyscale
; [0031], [0055-57]).  


 	Rauch teaches at e.g. abstract, Figs. 1-3, [0090, 91], [0107-112] that it would have been obvious to one of ordinary skill in the transit art to have a station that has sensors installed therein, where the benefit is, as taught by Rauch, “these images also serve to increase security and to prevent criminal acts in the transport system (108)” [0107-112] to obtain a precise count of passengers at the station to determine if additional trains are needed at the station [0005], and so on.  Rauch lists many benefits throughout the specification.  In other words, Choi teaches the stationary location of destination/drop-off; Rauch teaches where at the stationary location could be an immoveable building that is called a station that has sensors.  When Rauch is combined with Choi, then the drop off stop could be the immovable building that is being called a station with sensors, among other things.  It would have been obvious to one of ordinary skill in transit art at the time of filing to modify the pick-up / drop-off locations of Choi to include a more fixed transit location, where the fixed station can have sensors installed therein to monitor and track the individuals inside, so that various services taught in Rauch (abstract) can be implemented such as “automatic passenger counting, security monitoring, for example, against fire, crime and terrorism, control of the use of individual elements of the transport system, such as vehicles, trains etc., automatic monitoring of the track and passenger information are connected with each other by an electronic "backbone".  The system comprises at least one guidance means for at least one transport means an/or for people, several recording units and a central unit.  The central unit is connected to the recording units and the guidance means.  The recording units are for determining the number of people located at a particular time and in a particular spatial area such that the central unit can control the guidance means depending thereon, in order that the appropriate number of vehicles is automatically provided with the necessary frequency and to guide passengers to the vehicle entrances”.   

With regard to claims 2 and 20, Choi further discloses where the plurality of sensors includes two or more of the following: a Global Positioning System (GPS) sensor ([0009]); Page 7 8 of 88Attorney Docket No. Bytemark-020a Bluetooth Low Energy (BLE) beacon sensor (see e.g. [0011]); a positioning unit including a BLE receiver and a positioning engine for determining position of a mobile device carried by the user; an object detection camera (see e.g. [0011]); a fare payment monitor; and a location tracker on the transit vehicle.  

With regard to claims 3 and 16, Choi further discloses where the sensor-specific passenger data includes one or more of the following attributes: a unique ID assigned to the user; a geographical location of the user (see Fig. 3, Location data 302 of requesting passenger); an Estimated Time of Arrival (ETA) of the user at a first transit station for boarding the transit vehicle (see Fig. 3, 304); a first identifier for the first transit station; a second identifier for a second transit station where the user is scheduled to disembark the transit vehicle; a first flag for indicating that the user is in proximity of the first transit station; a second flag for indicating that the user is inside the first transit station; and a third flag for indicating that the user is inside the transit vehicle.  

With regard to claims 4 and 17, Choi further discloses where the sensor-specific vehicle data includes one or more of the following attributes: a unique ID assigned to the transit vehicle; a first value indicating a maximum number of passengers the transit vehicle can carry; a second value indicating a number of passengers currently on the transit vehicle (see [0031] number of passengers currently in the car); identifiers for transit stations where the transit vehicle stops along the route; a transit station-specific Estimated Time of Arrival (ETA) of the transit vehicle for the transit stations along the route; a geographical location of the transit vehicle; and a flag for indicating that the transit vehicle is currently at full capacity.  

With regard to claims 5 and 18, Choi further discloses where the sensor-specific station data includes one or more of the following attributes: a unique ID assigned to the transit station; a first value indicating a maximum number of passengers that can be present at the transit station at a given time; a second value indicating a number of passengers 

With regard to claim 6, Choi further discloses where said combining includes: establishing a first plurality of data fields in a database, wherein each data field in the first plurality of data fields corresponds to a distinct attribute of the user; establishing a second plurality of data fields in the database, wherein each data field in the second plurality of data fields corresponds to a distinct attribute of the transit vehicle; establishing a third plurality of data fields in the database, wherein each data field in the third plurality of data fields corresponds to a distinct attribute of the transit station; populating a first data field in the first plurality of data fields with the sensor-specific passenger data corresponding to a user attribute associated with the first data field being populated; populating a second data field in the second plurality of data fields with the sensor- specific vehicle data corresponding to a transit vehicle attribute associated with the second data field being populated; and populating a third data field in the third plurality of data fields with the sensor-specific station data corresponding to a transit station attribute associated with the third data field being populated (see e.g. [0061] where “The main memory 420 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by the processor 410”, where the storing of temporary variables such as the sensor data from current passengers, vehicle data, and pickup passenger data is stored in data fields of the main memory 420 so that the system has access to this data and can use it to make optimized routing decisions).  

With regard to claims 7 and 12, Choi further discloses where said analyzing includes performing the following data point determinations: using the system-specific passenger data to determine a first number of users approaching the transit station (see abstract and Fig. 1, where the requesting user “approaches” the network computing system 100 via 

With regard to claims 8 and 13, Choi further discloses where dynamically planning a trip includes performing at least one of the following: recommending a different transit 


With regard to claims 10 and 15, Choi further discloses where said analyzing includes performing the following data point determinations: using the system-specific passenger data to determine a first number of users approaching the transit station (see abstract and Fig. 1, where the requesting user “approaches” the network computing system 100 via user device interface 125, where the user device interface is found to satisfy the limitation of the transit station), a second number of users currently present at the transit station ([0022] knowledge of all users), a third number of users to be embarking the transit vehicle (see [0029] where passengers embarking in vehicle are known), a fourth number of users Page 80 of 88Attorney Docket No. Bytemark-020 to be disembarking the transit vehicle (see [0029] where passengers in vehicle are scheduled to be departing), and an estimated time of arrival for each user approaching the transit station (see [0007]), using the system-specific vehicle data to determine a fifth number of users currently present inside the transit vehicle, a current location of the transit vehicle, an estimated time of arrival of the transit vehicle at the transit station, and passenger-handling capacity of the transit vehicle (see application of prior art above), and using the system-specific station data2 to determine a sixth number of users currently present at the transit station and passenger-handling capacity of the transit station (see [0008] “transmit route data to a transport provider device of the vehicle to rendezvous with one or more next carpool passenger(s) at an upcoming pick-up location such that one or more of the open seats within the vehicle are adjacent to the next carpool passenger(s) upon pick-up.”); and wherein dynamically planning a route includes performing at least one of the following based on the data point determinations: recommending a different transit station for the transit vehicle, recommending a different transit vehicle to be sent to the transit station, and recommending a modified time of arrival of the transit vehicle at the transit station (see e.g. [0032]).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Rauch, in further view of EP 2,991,041 to Raina et al. (“Raina”).
With regard to claims 9 and 14, Choi further discloses where said analyzing includes performing the following: 

 	determining a third number of users who are inside the transit vehicle (see abstract); and 
 		 
 	However, Choi does not disclose the following: 
determining a first number of users who have actually paid for the transit service, determining a second number of users who are present in an area of the transit station designated for users who have paid for the transit service; and wherein facilitating detection of fraud includes performing the following: comparing the first, the second, and the third numbers to indicate that a fare fraud is detected for the transit vehicle.
	Raina teaches at e.g. Figures and [0062] and [0119] that it would have been obvious to one of ordinary skill in the transit art to include the ability to determine the passengers that have paid and those that have not actually paid and comparing the information received in order to determine if someone has not paid for the service they are using, where this is performed in order to prevent fraud on the mass transit system.  When combined with Choi, the system would determine users who have paid for the service, analyzing the users at the transit station to determine who has paid for the service, and determining the amount of people in the vehicle, and then by comparing those numbers the system would determine if there is a deficiency in the amount owed for the transit, and detect fraud.  Therefore, it would have been obvious to one of ordinary skill in the transit art at the time of filing to modify Choi to include the ability to monitor individuals waiting to board a vehicle, such as at a “station” or other gathering point and determining whether the user has paid or not, where this is performed in order to prevent fraud on the mass transit system and to ensure that passengers have paid.  

Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. 
The examiner has withdrawn the rejections under 35 USC 112 based on the amendments provided. 
Next, Applicant argues that the claims are distinguished over the prior art.  The examiner respectfully disagrees.  Applicant argues that 

    PNG
    media_image3.png
    148
    831
    media_image3.png
    Greyscale

The examiner respectfully disagrees.  As found above, “When Rauch is combined with Choi, then the drop off stop could be the immovable building that is being called a station with sensors, among other things.  It would have been obvious to one of ordinary skill in transit art at the time of filing to modify the pick-up / drop-off locations of Choi to include a more fixed transit location, where the fixed station can have sensors installed therein to monitor and track the individuals inside, so that various services taught in Rauch (abstract) can be implemented such as ‘automatic passenger counting, security monitoring, for example, against fire, crime and terrorism, control of the use of individual elements of the transport system, such as vehicles, trains etc., automatic monitoring of the track and passenger information are connected with each other by an electronic "backbone".  The system comprises at least one guidance means for at least one transport means an/or for people, several recording units and a central unit.  The central unit is connected to the recording units and the guidance means.  The recording units are for determining the number of people located at a particular time and in a particular spatial area such that the central unit can control the guidance means depending thereon, in order that the appropriate number of vehicles is automatically provided with the necessary frequency and to guide passengers to the vehicle entrances’.”   
Next, Applicant argues the prior art does not teach 

    PNG
    media_image4.png
    84
    805
    media_image4.png
    Greyscale

The examiner has referred to portions of Choi that, when combined with Rauch according to the rejection of claim 1, which claim 2 is dependent upon, teaches the claimed limitation(s).  
All other arguments have been fully considered and are not found to be persuasive. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s originally-filed Specification at [0036] where Applicant discloses that the electrically communicatively coupling can be “through wireline or wireless means.”